DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner-Requested Claim Recitation Amendment
The Examiner notes that, with the filing of the amendment on November 18, 2021, the phrase “heat-not bum” instead of “heat-not-burn” is now recited in the claims 4, 10. It appears that this is merely a typographical or scanning error. Correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clearman et al (US. Pat. No. 4,756,318) in view of Waddell et al (US. Pat. No. 4,967,772) and Shi (US. Pat. App. Pub. 2005/0000531).
Regarding independent claim 10, and dependent claims 4-5, 11 and 12, Clearman et al discloses a smoking article which includes a combustible carbonaceous fuel element (10) (corresponding to the claimed “a heat source”) located at a lighting/fuel end (13) of the article; a heat 


    PNG
    media_image1.png
    153
    488
    media_image1.png
    Greyscale

Located in abutting/adjacent relationship to the tobacco jacket (20) is a plastic tube (18) (corresponding to the claimed “a cooling section”) which forms an aerosol delivery passageway (21) therethrough, wherein said plastic tube (18) is provided near a mouth end of the smoking article (see col. 6, line 53-col. 7, line 26). 
During use, the smoker lights the lighting end (13) of the smoking article using a match/lighter which causes the fuel element (10) to generate heat which is provided to volatilize aerosol-forming material in the container (12) which is then inhaled by the user. 

Clearman et al further discloses that its aerosol-forming substance  can be provided in the form of heat rupturable microcapsules (see col. 14, lines 1-2). This is a clear indication that Clearman et al envisions that its aerosol-forming substance can be “encapsulated” (corresponding to the claimed “including in the heat-not-burn product a plurality of discrete microcapsules…each microcapsule containing a portion of an aerosol generation agent and a surrounding encapsulation material”). 
But, Clearman et al does not disclose that its plurality of discrete microcapsules includes microcapsules that are “encapsulated with different encapsulation material or using different encapsulation approaches”.  
The Waddell et al reference, however, teaches that polyhydric alcohols (i.e., aerosol-forming agents, like glycerin) can be encapsulated, controlled release thereof until such time as the heat of the smoke causes the shell to open (see col. 10, lines 22-27). The alcohols are, thereby, automatically released so as to ensure a consistent release of the alcohol (see col. 10, lines 38-41). A shell wall construction, according to the invention, will ensure melt temperatures of between 64 - 650 degrees F, col. 10, line 53 - col. 11, line 36, wherein the rate of controlled release can either be constant, or can be varied (see col. 10, lines 53-60).  Capsules having shells with varied melt temperatures can be included in a single product to ensure a constant release of alcohols therein. Also, Waddell et al discloses that the rate of control can be designed to vary and, when such is the case, the shell material, and thickness can be varied (read: different encapsulation materials/different encapsulation approaches)(see col. 10, lines 60-66)(). 
Based on this disclosure of Waddell et al, it would have been obvious to one having ordinary skill in the art to have used, in place of the microcapsules disclosed in Clearman et al, a plurality of discrete microcapsules that are differently encapsulated such that the encapsulated aerosol generating agent is released at different times during use of the 
Additionally, while Waddell et al states that substances, such as gelatin, can be used as the encapsulation material, it doesn’t require a particular substance. It does, however, disclose (as stated above) that the encapsulation material should be such that the rate of controlled release of the alcohols contained therein should be constant, although it can be varied; and, that it should also be able to release its contents after exposure to temperatures between 64-600 degrees Fahrenheit (see col. 10, line 53 - col. 11, line 36).  

Hence, it would have been obvious to one having ordinary skill in the art to have included the encapsulants of Shi as the material of construction for the encapsulant of the aerosol-forming substance of the modified Clearman et al/Waddell product since the use of such substances for such purpose is known in the tobacco art  (corresponding to the claimed “wherein the encapsulation materials are selected from alginate, dextran, maltodextrin, cyclodextrin, pectin, methyl cellulose, ethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, gum Arabic, gum ghatti, gum tragacanth, Karaya gum, locust bean gum, acacia gum, guar gum, quince seed gum, xanthan gums, agar gel, agarose gel, carrageenans gel, furoidan gel and furcellaran gel, carnauba wax, or a mixture thereof”). 
Lastly, Waddell et al discloses that its microcapsules can be “positioned” in the product such that it is mixed evenly into the substrate (see col. 10, lines 41-45) which strongly suggests that the distribution of the time that said heat reaches the microcapsules, that determines when the encapsulated material is released (see col. 10, lines 28-32), which strongly suggests that the timing of the microcapsule release is also important. Also, as stated above, Waddell et al discloses that the rate of control of the microcapsule release can be designed to vary (see col. 10, lines 58-60). 
Hence, based on the above, it would have been obvious to one having ordinary skill in the art to have distributed the microcapsules such that the timing of the release of the said microcapsules are regulated in order for the capsules to be controllably released (i.e., varying over time) via heat in accordance to typical-cigarette-user smoking preference (corresponding to the claimed “wherein the plurality of discrete microcapsules is configured to control timing of the release of the aerosol generating agent during use to provide a gradually increasing delivery of total particulate matter per puff”; and the “wherein distribution of the plurality of discrete microcapsules within the heat-not-burn product is configured to control timing of the release of the aerosol generating agent during use” recitation of claim 4).  

varied melt temperatures can be included in a single product to ensure a constant release of alcohols therein (see col. 10, lines 53-64)(corresponding to the claimed “wherein the plurality of discrete microcapsules includes microcapsules comprising a first encapsulation material and microcapsules comprising a different encapsulation material, the at least two distinct encapsulation materials having different melting points”).
Regarding claim 3, as stated above, Waddell et al discloses that the rate of control can be designed to vary and, when such is the case, the shell material, and thickness can be varied (see col. 10, lines 64-66)(corresponding to the claimed  “wherein the plurality of discrete microcapsules includes microcapsules comprising a first thickness of encapsulation material and microcapsules comprising a different thickness of encapsulation material, the thickness of encapsulation material determining when the encapsulated aerosol generating agent is released during use”).
Regarding claim 5, Clearman discloses that its aerosol-forming substances may be polyhydric alcohols (see col. 14, lines 50-
Regarding claims 11-12, Clearman further discloses that its preferred aerosol-forming substances include propylene glycol (see col. 14, lines 52-53)(corresponding to the “wherein the polyol is at least one of a sorbitol, glycerol, and/or a glycol” recitation of claim 11; and the “wherein the glycol is at least one of propylene glycol and/or triethylene glycol” recitation of claim 12).Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clearman et al (US. Pat. No. 4,756,318), Waddell et al (US. Pat. No. 4,967,772) and Shi (US. Pat. App. Pub. 2005/0000531), further in view of Banerjee et al (US. Pat. No. 5,105,831).
Regarding claims 13-14, the modified Clearman et al, Waddell and Shi smoking article does not specifically state that its aerosol-forming material may comprise a non-polyol substance, as Clearman et al merely states that an aerosol-forming material suitable for its invention includes polyhydric alcohols (see col. 14, lines 35-49). 
However, the Banerjee et al reference teaches that in smoking articles which produce an aerosol, it is known to use methanol as an aerosol generating means (see col. 16, lines 56-57).Hence, it would have been obvious to one having ordinary skill in the art to have chosen 
Regarding claims 15-17, the limitations of these claims relate to “Markush-type” group members presented in claim 14 which were not selected. Since, “a monohydric alcohol” was the “non-polyol” selected in said claim, the limitations pertaining to the other group members, i.e., “acid”, “ester”, or “aliphatic carboxylic acid ester”, are not afforded patentable weight and, therefore, are not examined.
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
-Applicant argues that there is no discussion, in the Waddell reference, of increasing total particulate matter delivery over the use of the product - as now claimed in independent claim 10 (the amended recitation of which was taken from previous claim 8).  Applicant asserts that this is because Waddell et al only refers to “consistent” release or “constant” release of the encapsulated alcohol which does not relate to controlling 
The Examiner, however, strongly disagrees, and  points out that Applicant is in error by asserting that Waddell et al only refers to “consistent” release or “constant” release of the encapsulated alcohol when, clearly, Waddell et al states that the release also “can be varied” (see Waddell, col. 10, lines 58-60) - which, as stated above, the Board has already determined is sufficient disclosure to properly reject previous claim 8 which is now incorporated into newly amended independent claim 10.  
Also, pertaining to now-deleted claim 8, note that the Board has already stated (in its Decision rendered on May 8, 2020), that Applicant’s assertion that the alcohols vaporized in Waddell are simply aerosols that do not generate any particulate matter lack persuasive merit b/c “as the Examiner explains, Clearman provides teaching of an aerosol generating particulate matter. Ans. 18-19; Clearman col. 5; ll. 40-54.  Appellant does not adequately explain why the encapsulation materials, as taught by Waddell and Shi, would have detrimentally prevented Clearman’s aerosol-forming agent from also generating particulate matter” (see page 12 of the Decision). Further, the Boards states that “Appellant again fails to explain adequately why one skilled in the art, using no more than ordinary “unpersuasive”. 
Hence, the instant rejections over the claims are proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712